Citation Nr: 0800310	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal 
condition, gastroesophageal reflux disease (GERD), to include 
as secondary to PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and a February 2005 rating decision of 
the VA RO in Lincoln, Nebraska.

The appeal is REMANDED to the Lincoln, Nebraska RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran has identified two stressors in support of his 
PTSD service connection claim, both of which allegedly 
occurred while aboard the USS Dennis Buckley off the coast of 
Vietnam.  First, the veteran reported firing upon and killing 
civilians.  Second, the veteran reported pulling dead bodies 
and survivors out of the water.  

The veteran was provided with a VA PTSD examination in April 
2004.  In a report of that examination, Dr. E.H. discussed 
the veteran's two alleged stressors and concluded that the 
veteran did not meet the criteria for a PTSD diagnosis.  The 
doctor reasoned that "[t]his stressor cannot be confirmed 
and therefore the 'A' criteria cannot be established."  

The sufficiency of a stressor is a medical determination and 
the occurrence of a stressor is an adjudicatory 
determination.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  It is not clear from the VA examination report 
whether the doctor's opinion was based on the sufficiency or 
the occurrence of the alleged stressors and the Board must 
remand for clarification.

The outcome of the veteran's claims for GERD, hypertension, 
and IBS are dependent upon the outcome of his PTSD claim.  As 
such, the Board must remand these issues as well.  

Accordingly, the case is REMANDED for the following action:

1.  The VA examiner who conducted the VA 
examination in April 2004 should be asked 
to clarify the basis of his opinion.  
Specifically, the examiner should be asked 
whether either of the claimed stressors is 
sufficient to support a PTSD diagnosis, 
presuming that they occurred as the 
veteran has alleged.  In the event that 
the VA examiner is unavailable, the 
veteran should be provided with another 
examination.

2.  Thereafter, the veteran's claims of 
entitlement to service connection for PTSD, 
GERD, hypertension, and IBS should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E.Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



